Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 9/2/2021, Applicant responded on 2/28/2022, amended Claims 1, 9, 16 and 17. Cancelled Claim 7. 

Claims 1-6, 8-18 are pending in this application and have been examined. 



Response to Amendment
Applicant's amendments to claims 1, 9, 16 and 17 are not sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. Applicant is non-responsive to some 35 USC 112(b) issues raised on the previous office action.

Applicant's amendments to claims 1, 9, 16 and 17 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1, 9, 16 and 17 are not sufficient to overcome the prior art rejections set forth in the previous action.




Response to Arguments - 35 USC § 112(b)
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…specification discloses the corresponding structures of the host and user device at ¶¶ [0032]-[0033], for example, stating that "the pairs may be transmitted sequentially from the host 1 to the user device 2" and that "the user device 2 may transmit the response selections to the receiving means 24 in real time, i.e. as the selections are made, or it may accumulate some or all of the responses before transmitting them...to the receiving means 24." The specification, at ¶ [0032], also states: "Each user selection is transmitted to a receiving interface 24 at the host 1 for filtering 25 and normalizing 26." The specification further outlines corresponding structures at ¶¶ [0034]-[0037], including describing an alternate embodiment with structures corresponding to the functions recited in the claims: The selection means 21 may be a mobile app, or a part of the functionality of a mobile app, for example. The selection means 21 generates the combinations of flavor descriptors (78 pairs in the chocolate example of FIG. 2), optionally under control of randomizing means 23, and the (optionally randomized) pairs are presented, preferably one at a time, by user-interface output means 27 (e.g. display, audio output etc) at the user device 2. For each descriptor pair, the user's choice is recorded by user interface input means 28 (e.g. touch-screen, keyboard, mouse, audio input) and transmitted by transmission means 29 of the user device 2 to the receiving means 24 at the host 1. As such, for at least those reasons, Applicant believes there is sufficient disclosure in the specification to support the recited limitations under § 112...” The Examiner respectfully disagrees.


Claim 16 recites the limitations, “…transmission means configured to communicate the flavor…”, “...receiving means configured to receive flavor descriptor selections...”, “...filtering means configured to detect inconsistent or illogical or incomplete selection responses...”, “...normalizing processor means configured to, for each of the first plurality of predetermined flavor descriptors, calculate...”.  

These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…means…” coupled with functional language “to communicate the flavor…, receive flavor descriptor selections…, detect inconsistent or illogical or incomplete selection responses..., to, for each of the first plurality of predetermined flavor descriptors, calculate... ,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

For example, it is unclear if “...normalizing processor means configured to...”, is referring to a hardware processor or a mobile app function being configured to perform the “normalizing”. 

Further, Applicant is non-responsive to other 35 USC 112(b) issues raised on the previous office action.







Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…at least the limitation of "using a trained machine learning algorithm, by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the machine learning algorithm is trained based on previous user selection patterns" and "wherein the filtering means is a machine learning algorithm trained on previous user selection patterns" are not capable of being performed by the human mind or by pen and paper. Indeed, such machine learning algorithms/neural networks fall outside the purview of human activity, and the pending claims are therefore facially patent-eligible because they "improve the functioning of a computer or other technology or technological field." MPEP § 2106.04(d) (emphasis added)....As in Example 39, the amended pending claims recite "using a trained machine learning algorithm, by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the machine learning algorithm is trained based on previous user selection patterns" and "wherein the filtering means is a machine learning algorithm trained on previous user selection patterns" in order to better provide improved methods for rendering...” The Examiner respectfully disagrees.

While Applicant’s amendments advances prosecution, Applicant’s amendments do not integrate the abstract ideas into a practical application. Since, the additional elements beyond the abstract ideas do not integrated into a practical application under the second prong of Step 2A, because under the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer, performing extra solution activities, therefore do not provide a technical solution to a technical problem. 

Further, the machine learning algorithm is recited at a high level of generality, as such, under the broadest reasonable interpretation, are interpreted to be mathematical models being implemented by a generic computing elements.

Unlike Example 39 and 42, which are necessarily rooted in computing technologies respectively, the present claims are not necessarily rooted in computing technologies, "measuring values of perception variables" is a business problem directed to organizing human activity, mental process, and mathematical concepts as established in 2019 PEG Step 2A Prong 1, above. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers. 

The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process(i.e. human observing and comparing human selection in a survey), organizing human activities(i.e. humans selecting options based on taste), mathematical concepts (filtering results based on thresholds), generally linked to a technical environment, i.e. computer devices, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Thus, the claims are not a technical solution to a technical problem and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 


Applicant submits, “…the claims do not recite "routine and conventional" elements, at least because they recite "using a trained machine learning algorithm, by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the machine learning algorithm is trained based on previous user selection patterns" and "wherein the filtering means is a machine learning algorithm trained on previous user selection patterns." Applicant notes that, as amended, the claims do not recite limitations that are so well known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a). Moreover, "even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept." MPEP § 2106.05(d)(I)(3) ...Since Applicant has now added unconventional, non-routine limitations to the pending claims, it is believed that the claims recite an element or combination of elements that was not "well-understood, routine, and conventional" to a skilled artisan. The examiner must now support the rejection in writing with a citation demonstrating that the element or combination of elements were so "well-understood, routine, and conventional" that a description of those elements was not required for enablement under § 112(a). See Berkheimer Memo, pages 3-4...The Examiner's analysis also does not satisfy the requirements of the Berkheimer Memo because it fails to consider the ordered combination of elements in the claims. Indeed, "even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept." MPEP § 2106.05(d)(I)(3). Simply concluding that the ordered combination of elements is a generic activity is inadequate under the Berkheimer guidance...as noted in MPEP § 2106.07, it is impermissible to dismiss the dependent claims of the present application without analyzing the resulting combination of their limitations, because each claim must be analyzed independently. Each dependent claim has at least one additional element that must be considered in combination with the elements of the independent claims from which they depend to determine whether or not the combination is non-routine or non-conventional. The Examiner has not provided any analysis for the dependent claims and cannot dismiss them as unpatentable without providing such an explanation...” The Examiner respectfully disagrees.


Under Step 2B, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  

As an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:

Figure 1 shows in greatly simplified schematic form a system which can be configured to carry out the method of the invention. A back-end server 1, also referred to as a host or a cloud platform, is arranged to communicate with multiple user-devices 2 such as smart-phones, laptops, tablets or desktop computers over a communications network 3, such as the internet. As will be described below, the host 1 is configured to transmit descriptors to the user-devices 2 and to collect and process descriptor selection responses from the user-devices 2. 

Figure 4 shows in more detail an example of the functional elements of a first example implementation of the host 1 of figure 1. Note that the host 1 need not be a single device, but may comprise multiple devices or a virtual device running on a cloud platform or virtual server. A set of flavor descriptors (also referred to as flavor notes) suitable for the particular product or type of product under analysis are stored in a database 7. In the case of a chocolate product, the flavor descriptors may include the thirteen descriptors shown in figure 2, for example. Descriptor selection means 21 selects pairwise combinations of the descriptors, optionally under control of randomizing means 23, and preferably such that each user device 2 receives (from transmission means 22) all the pairwise combinations of the descriptors in the database 7.

Figure 6 shows an example of a graphical representation of one of the descriptor pairs on the touchscreen of a smartphone. In response to the displayed prompt, the device user (taster) indicates which of the two displayed descriptors  "CITRUS" and "NUTTY" more closely describes the flavor of the substance being  tasted.

The selection means 21 may be a mobile app, or a part of the functionality of a mobile app, for example. The selection means 21 generates the combinations of flavor descriptors (78 pairs in the chocolate example of figure 2), optionally under control of randomizing means 23, and the (optionally randomized)   pairs are presented, preferably one at a time, by user-interface output means 27 (e.g. display, audio output etc) at the user device 2. For each descriptor pair, the user's choice is recorded by user interface input means 28 (e.g. touch-screen, keyboard, mouse, audio input) and transmitted by transmission means 29 of the user device 2 to the receiving means 24 at the host 1. As with the implementation illustrated in figure 4, the responses can be transmitted individually, in real time, or batch-wise or all together once all the descriptor pairs have been presented and the selections recorded. 

As will be described below, filtering means 25 may be implemented as a machine learning function and/or knowledge base of previous user selection patterns. 

filtering means 25 may employ a machine learning algorithm which automatically detects when the user responses of a particular type have reached a predetermined level of convergence (i.e. when presenting further pairwise descriptors achieves a diminishing level of returns). 

The filtering means 25 may use established machine learning techniques to determine rules for a particular user and/or a particular foodstuff or type of foodstuff, which can be fed back 32 to the selection means 21 to adapt the selection of the pairs of descriptors in such a way as to refine the responses of the particular user and/or a particular foodstuff or type of foodstuff for greater accuracy. 

The machine learning implemented in the filtering means 25 may, for example, include learning the different perception profiles of different tasters or different taster populations, and the flavor intensity profiles may be automatically adjusted using the learned rules.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).


Regarding Applicant’s assertions, “...as noted in MPEP § 2106.07, it is impermissible to dismiss the dependent claims of the present application without analyzing the resulting combination of their limitations, because each claim must be analyzed independently. Each dependent claim has at least one additional element that must be considered in combination with the elements of the independent claims from which they depend to determine whether or not the combination is non-routine or non-conventional. The Examiner has not provided any analysis for the dependent claims and cannot dismiss them as unpatentable without providing such an explanation...” 
The dependent claims recite no other additional elements other than the additional elements as identified under Step 2A Prong 2, each of the identified additional elements are pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer, under Step 2A Prong 2 and the aforementioned additional elements beyond the recited abstract idea in the dependent claims are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements in the dependent claims are no more than mere instructions to implement the idea using generic computer components (i.e. apply it) and well-understood, routine, and conventional activities .  
Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 







Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “…The Examiner relies upon ¶¶ [0231] and [0238]-[0239] of Tompkins as purportedly disclosing the limitations of "a second step of, for said each user, using output means of the user device to successively present the descriptor pairs to the user," and "a third step of, for said each user, and successively for each descriptor pair, using input means of the user device to receive a user indication of the one of the descriptor pair which more closely represents the user's perception of the stimulus." Applicant notes that the specification of the present application at ¶ [0032] explains the "descriptor pair" and its application in the present technology as follows:  At each user device 2, the pairs of flavor descriptors are presented (e.g. on a display screen) for selection by the user of the device 2. The user indicates, for example by swiping to the left or the right on a touch screen or touching a button graphic, or otherwise, which of the presented two flavor descriptors more closely reflects his or her perception of the flavor of the product. Each user selection is transmitted to a receiving interface 24 at the host 1 for filtering 25 and normalizing 26. The pairwise interrogation is preferably repeated 30 for each of the flavor descriptor pairs, and the process is repeated 31 for each of the user devices 2.  This successive presentation of the descriptor pairs to the user is not taught or suggested by Tompkins, which instead simply describes repeat sampling, without any presentation of pairwise descriptors to the user. Instead, all Tompkins describes is that the application will "receive names of wines a panel will taste, and intensity values for wine descriptors of the wines the panelists taste." ¶ [0238]. Neither "intensity values" nor the generic "evaluations" referenced in Tompkins teach or suggest the successive presentation of pairwise descriptors to the user, as recited in the pending claims. ....” The Examiner respectfully disagrees.

Examiner notes Applicant’s definition of “successively present” and “descriptor pair” in Applicant’s argument and specification, however the present claims does not require the argued features from Applicant’s specification. As such, under the broadest reasonable interpretation of the claims, Tompkins teaches:
a second step of, for said each user, using output means of the user device to successively present the descriptor pairs to the user; (in at least [0231] Panelists may be required to repeat sampling of one or more wines. For example, each panelist may be required to sample Robert Foley Claret 2010 twice, three times, etc. Repeat sampling may indicate the consistency or inconsistency of one or more panelists.  [0261] the wine panelist interface module 1202 receives evaluations entered in an electronic format. The first and second evaluations may contain information related to wine identifiers, wine descriptors, and/or intensities related to wine descriptors.)
a third step of, for said each user, and successively for each descriptor pair, using input means of the user device to receive a user indication of the one of the descriptor pair which more closely represents the user's perception of the stimulus; (in at least [0238] the wine panelist interface module 1202 may include an application to receive names of wines a panel will taste, and intensity values for wine descriptors of the wines the panelists taste. [0239] the wine panelist interface module 1202 may provide panelists with a GUI generated by a mobile application to enter the results of wine tasting.)












Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“…transmission means configured to communicate the flavor…”, “...receiving means configured to receive flavor descriptor selections...”, “...filtering means configured to detect inconsistent or illogical or incomplete selection responses...”, “...normalizing processor means configured to, for each of the first plurality of predetermined flavor descriptors, calculate...”.  in Claim 16.

“...an adaptive control output signal for communicating to the selection means a control instruction for modifying...” in Claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 8-18 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 16 recites the limitations, “…transmission means configured to communicate the flavor…”, “...receiving means configured to receive flavor descriptor selections...”, “...filtering means configured to detect inconsistent or illogical or incomplete selection responses...”, “...normalizing processor means configured to, for each of the first plurality of predetermined flavor descriptors, calculate...”.  

These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…means…” coupled with functional language “to communicate the flavor…, receive flavor descriptor selections…, detect inconsistent or illogical or incomplete selection responses..., to, for each of the first plurality of predetermined flavor descriptors, calculate... ,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claims 17-18 depend on claim 16 and do not cure the aforementioned deficiencies of claim 16, and thus, claims 17-18 are rejected for the reasons set forth above regarding claim 16 as a result.

Claim 18 recites the limitation “…an adaptive control output signal for communicating to the selection means a control instruction for modifying…”. This limitation invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder, i.e. …means …, without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.


Claim 1 recites “a host”, “...to communicate the user selections to the host device”, it is unclear if “a host” and “the host device” refers to the same element. Further, “the host device” lacks antecedent basis. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.

Claims 2-15 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-15 is rejected for the reasons set forth above regarding claim 1 as a result.

Claim 2 recites “...substantially all possible pairwise combinations...”, the phrase “...substantially all possible...” is a relative phrase. The claim does not establish what the phrase is relative to, thus the phrase renders the claim indefinite. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.

Claims 3 depend on claim 2 and do not cure the aforementioned deficiencies of claim 2, and thus, claims 3 is rejected for the reasons set forth above regarding claim 2 as a result.


Claim 4 recites “...at the host and communicating the generated descriptor pairs from the host ...”, it is unclear to what element “the host” refers, whether this element refers to “a host” or “the host device” in Claim 1.  For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.


Claim 13 recites “...A method of generating a normalized perception descriptor profile of a predetermined stimulus, the method comprising...performing a method according to claim 1 ....”, it is unclear to which methods are being performed. Further, it is not clear whether it is a dependent or independent claim, and it is written in the form of an independent claim and recites "a method according to claim 1," but claim 1 is not within the scope of claim 13 because it is written in the form of an independent claim. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, 
“A ... method of rendering, in a multi-dimensional descriptor space, and using descriptor variables capable of characterizing a predetermined stimulus, a descriptor profile of the stimulus, the method comprising: 
a first step of providing a plurality of different descriptor pairs from a host to a user ... of each of a plurality of users, wherein each pair comprises descriptors representing two different dimensions of the said descriptor space; 
a second step of, for said each user, using output means ... to successively present the descriptor pairs to the user; 
a third step of, for said each user, and successively for each descriptor pair, using input means ... to receive a user indication of the one of the descriptor pair which more closely represents the user's perception of the stimulus; 
a fourth step of using ... to communicate the user selections to ...; 
a fifth step of filtering, using a ..., by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the ... is trained based on previous user selection patterns; and 
a sixth step of using normalizing ... to calculate, for each of the descriptors received from the user ..., a descriptor value in said perception space, and to normalize the value of each descriptor against the other descriptor values so as to generate a normalized perception profile of the predetermined stimulus in the descriptor space”  

Claim 16 recite,
“... determining quantified intensity values of a plurality of predetermined flavor descriptors of a substance under analysis, the ... comprises: 
... means containing a plurality of predetermined flavor descriptors of the substance;   
transmission means configured to communicate the flavor descriptors to each of the user...; 
receiving means configured to receive flavor descriptor selections of the substance from each of the user...; 
filtering means configured to detect inconsistent or illogical or incomplete selection responses among the flavor descriptor selections received from the one or more user ..., wherein the filtering means is a ... trained on previous user selection patterns,
normalizing ... means configured to, for each of the first plurality of predetermined flavor descriptors, calculate, from the selection response for the said each flavor descriptor, a flavor descriptor intensity value in a flavor descriptor intensity space, and to normalize the flavor descriptor intensity value against the flavor descriptor intensity values of substantially all of the others of the first plurality of flavor descriptors in the flavor descriptor intensity space.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …a first step of providing a plurality of different descriptor pairs from a host to a user ... of each of a plurality of users, wherein each pair comprises descriptors representing two different dimensions of the said descriptor space; a second step of, for said each user, using output means ... to successively present the descriptor pairs to the user; a third step of, for said each user, and successively for each descriptor pair, using input means ... to receive a user indication of the one of the descriptor pair which more closely represents the user's perception of the stimulus; a fourth step of using ... to communicate the user selections to ...; a fifth step of filtering, using a ..., by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the ... is trained based on previous user selection patterns; and a sixth step of using normalizing ... to calculate, for each of the descriptors received from the user ..., a descriptor value in said perception space, and to normalize the value of each descriptor against the other descriptor values so as to generate a normalized perception profile of the predetermined stimulus in the descriptor space..., ...means containing a plurality of predetermined flavor descriptors of the substance;   transmission means configured to communicate the flavor descriptors to each of the user...;  receiving means configured to receive flavor descriptor selections of the substance from each of the user...;  filtering means configured to detect inconsistent or illogical or incomplete selection responses among the flavor descriptor selections received from the one or more user ..., wherein the filtering means is a ... trained on previous user selection patterns, normalizing ... means configured to, for each of the first plurality of predetermined flavor descriptors, calculate, from the selection response for the said each flavor descriptor, a flavor descriptor intensity value in a flavor descriptor intensity space, and to normalize the flavor descriptor intensity value against the flavor descriptor intensity values of substantially all of the others of the first plurality of flavor descriptors in the flavor descriptor intensity space..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...a first step of providing a plurality of different descriptor pairs from a host to a user ... of each of a plurality of users, wherein each pair comprises descriptors representing two different dimensions of the said descriptor space; a second step of, for said each user, using output means ... to successively present the descriptor pairs to the user; a third step of, for said each user, and successively for each descriptor pair, using input means ... to receive a user indication of the one of the descriptor pair which more closely represents the user's perception of the stimulus; a fourth step of using ... to communicate the user selections to ...; a fifth step of filtering, using a ..., by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the ... is trained based on previous user selection patterns; and a sixth step of using normalizing ... to calculate, for each of the descriptors received from the user ..., a descriptor value in said perception space, and to normalize the value of each descriptor against the other descriptor values so as to generate a normalized perception profile of the predetermined stimulus in the descriptor space..., ...means containing a plurality of predetermined flavor descriptors of the substance;   transmission means configured to communicate the flavor descriptors to each of the user...;  receiving means configured to receive flavor descriptor selections of the substance from each of the user...;  filtering means configured to detect inconsistent or illogical or incomplete selection responses among the flavor descriptor selections received from the one or more user ..., wherein the filtering means is a ... trained on previous user selection patterns, normalizing ... means configured to, for each of the first plurality of predetermined flavor descriptors, calculate, from the selection response for the said each flavor descriptor, a flavor descriptor intensity value in a flavor descriptor intensity space, and to normalize the flavor descriptor intensity value against the flavor descriptor intensity values of substantially all of the others of the first plurality of flavor descriptors in the flavor descriptor intensity space..., therefore, the claims are directed to a mental process. 

Further, a first step of providing a plurality of different descriptor pairs from a host to a user ... of each of a plurality of users, wherein each pair comprises descriptors representing two different dimensions of the said descriptor space; a second step of, for said each user, using output means ... to successively present the descriptor pairs to the user; a third step of, for said each user, and successively for each descriptor pair, using input means ... to receive a user indication of the one of the descriptor pair which more closely represents the user's perception of the stimulus; a fourth step of using ... to communicate the user selections to ...; a fifth step of filtering, using a ..., by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the ... is trained based on previous user selection patterns; and a sixth step of using normalizing ... to calculate, for each of the descriptors received from the user ..., a descriptor value in said perception space, and to normalize the value of each descriptor against the other descriptor values so as to generate a normalized perception profile of the predetermined stimulus in the descriptor space..., ...means containing a plurality of predetermined flavor descriptors of the substance;   transmission means configured to communicate the flavor descriptors to each of the user...;  receiving means configured to receive flavor descriptor selections of the substance from each of the user...;  filtering means configured to detect inconsistent or illogical or incomplete selection responses among the flavor descriptor selections received from the one or more user ..., wherein the filtering means is a ... trained on previous user selection patterns, normalizing ... means configured to, for each of the first plurality of predetermined flavor descriptors, calculate, from the selection response for the said each flavor descriptor, a flavor descriptor intensity value in a flavor descriptor intensity space, and to normalize the flavor descriptor intensity value against the flavor descriptor intensity values of substantially all of the others of the first plurality of flavor descriptors in the flavor descriptor intensity space..., under the broadest reasonable interpretation, is questioning and polling humans’ perception to food substance and requesting humans providing feedback based on human perception to food substance, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 
Furthermore, ...a fifth step of filtering, using a ..., by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the ... is trained based on previous user selection patterns; and a sixth step of using normalizing ... to calculate, for each of the descriptors received from the user ..., a descriptor value in said perception space, and to normalize the value of each descriptor against the other descriptor values so as to generate a normalized perception profile of the predetermined stimulus in the descriptor space..., ...filtering means configured to detect inconsistent or illogical or incomplete selection responses among the flavor descriptor selections received from the one or more user ..., wherein the filtering means is a ... trained on previous user selection patterns, normalizing ... means configured to, for each of the first plurality of predetermined flavor descriptors, calculate, from the selection response for the said each flavor descriptor, a flavor descriptor intensity value in a flavor descriptor intensity space, and to normalize the flavor descriptor intensity value against the flavor descriptor intensity values of substantially all of the others of the first plurality of flavor descriptors in the flavor descriptor intensity space..., under the broadest reasonable interpretation, is mathematical concepts. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 16: computer-implemented, device, of the user device, trained machine learning algorithm, machine learning algorithm, a network interface of the user device, the host device, processor means of the host device, devices, System for, system comprising a host and a plurality of user devices, whereby the host comprises, first database, devices, processor
Claim 3: processing unit of the user device
Claim 4: a network to the user devices
Claim 10: machine learning engine
  
, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, providing a plurality of different descriptor pairs..., present the descriptor pairs to the user..., receive a user indication of the one of the descriptor pair..., communicate the user selections...,  generate a normalized perception profile of the predetermined stimulus in the descriptor space...communicate the flavor descriptors to each of the user..., receive flavor descriptor selections  , these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – providing a plurality of different descriptor pairs..., present the descriptor pairs to the user..., receive a user indication of the one of the descriptor pair..., communicate the user selections..., ...communicate the flavor descriptors to each of the user..., receive flavor descriptor selections…, data output – generate a normalized perception profile of the predetermined stimulus in the descriptor space....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:

Figure 1 shows in greatly simplified schematic form a system which can be configured to carry out the method of the invention. A back-end server 1, also referred to as a host or a cloud platform, is arranged to communicate with multiple user-devices 2 such as smart-phones, laptops, tablets or desktop computers over a communications network 3, such as the internet. As will be described below, the host 1 is configured to transmit descriptors to the user-devices 2 and to collect and process descriptor selection responses from the user-devices 2. 

Figure 4 shows in more detail an example of the functional elements of a first example implementation of the host 1 of figure 1. Note that the host 1 need not be a single device, but may comprise multiple devices or a virtual device running on a cloud platform or virtual server. A set of flavor descriptors (also referred to as flavor notes) suitable for the particular product or type of product under analysis are stored in a database 7. In the case of a chocolate product, the flavor descriptors may include the thirteen descriptors shown in figure 2, for example. Descriptor selection means 21 selects pairwise combinations of the descriptors, optionally under control of randomizing means 23, and preferably such that each user device 2 receives (from transmission means 22) all the pairwise combinations of the descriptors in the database 7.

Figure 6 shows an example of a graphical representation of one of the descriptor pairs on the touchscreen of a smartphone. In response to the displayed prompt, the device user (taster) indicates which of the two displayed descriptors  "CITRUS" and "NUTTY" more closely describes the flavor of the substance being  tasted.

The selection means 21 may be a mobile app, or a part of the functionality of a mobile app, for example. The selection means 21 generates the combinations of flavor descriptors (78 pairs in the chocolate example of figure 2), optionally under control of randomizing means 23, and the (optionally randomized)   pairs are presented, preferably one at a time, by user-interface output means 27 (e.g. display, audio output etc) at the user device 2. For each descriptor pair, the user's choice is recorded by user interface input means 28 (e.g. touch-screen, keyboard, mouse, audio input) and transmitted by transmission means 29 of the user device 2 to the receiving means 24 at the host 1. As with the implementation illustrated in figure 4, the responses can be transmitted individually, in real time, or batch-wise or all together once all the descriptor pairs have been presented and the selections recorded. 

As will be described below, filtering means 25 may be implemented as a machine learning function and/or knowledge base of previous user selection patterns. 

filtering means 25 may employ a machine learning algorithm which automatically detects when the user responses of a particular type have reached a predetermined level of convergence (i.e. when presenting further pairwise descriptors achieves a diminishing level of returns). 

The filtering means 25 may use established machine learning techniques to determine rules for a particular user and/or a particular foodstuff or type of foodstuff, which can be fed back 32 to the selection means 21 to adapt the selection of the pairs of descriptors in such a way as to refine the responses of the particular user and/or a particular foodstuff or type of foodstuff for greater accuracy. 

The machine learning implemented in the filtering means 25 may, for example, include learning the different perception profiles of different tasters or different taster populations, and the flavor intensity profiles may be automatically adjusted using the learned rules.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-6, 8-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-17 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20170010247A1 to Tompkins, (hereinafter referred to as “Tompkins”).


As per Claim 1, Tompkins teaches: (Currently Amended) A computer-implemented method of rendering, in a multi-dimensional descriptor space, and using descriptor variables capable of characterizing a predetermined stimulus, a descriptor profile of the stimulus, the method comprising: ([0011])
a first step of providing a plurality of different descriptor pairs from a host to a user device of each of a plurality of users, wherein each pair comprises descriptors representing two different dimensions of the said descriptor space; (in at least [0081] FIG. 1 depicts two digital devices 102 and 104 in communication with a wine ranking system 108 over a communication network 106 in some embodiments. The digital device 102, digital device 104, and the wine ranking system 108 may be digital devices. A digital device is any device with memory and a processor. In some examples, digital devices 102 and 104 may be a mobile or stationary user device such as, but are not limited to, smart phones, cell phones, laptops, media tablets, desktop computers, ultrabooks, smart peripherals (e.g., smart glasses), media players, or the like. In some embodiments, the digital device 102 and/or digital device 104 may comprise an application (e.g., an app) that communicates with the wine ranking system 108. [0261] At step 1402, the wine panelist interface module 1202 receives first and second wine evaluations from a wine panelist for the same or a similar wine...the wine panelist interface module 1202 receives evaluations entered in an electronic format. The first and second evaluations may contain information related to wine identifiers, wine descriptors, and/or intensities related to wine descriptors.) 
a second step of, for said each user, using output means of the user device to successively present the descriptor pairs to the user; (in at least [0231] Panelists may be required to repeat sampling of one or more wines. For example, each panelist may be required to sample Robert Foley Claret 2010 twice, three times, etc. Repeat sampling may indicate the consistency or inconsistency of one or more panelists.  [0261] the wine panelist interface module 1202 receives evaluations entered in an electronic format. The first and second evaluations may contain information related to wine identifiers, wine descriptors, and/or intensities related to wine descriptors.)
a third step of, for said each user, and successively for each descriptor pair, using input means of the user device to receive a user indication of the one of the descriptor pair which more closely represents the user's perception of the stimulus; (in at least [0238] the wine panelist interface module 1202 may include an application to receive names of wines a panel will taste, and intensity values for wine descriptors of the wines the panelists taste. [0239] the wine panelist interface module 1202 may provide panelists with a GUI generated by a mobile application to enter the results of wine tasting. )
a fourth step of using a network interface of the user device to communicate the user selections to the host device; (in at least [0222] The wine panelist data processing system 1102 may be coupled to the communications network 106. The wine panelist data processing system 1102 may be implemented using a digital device. [0239] the wine panelist interface module 1202 includes a Graphical User Interface (GUI) that allows panelists or data entry personnel to electronically enter (e.g., via textual input or through selection of elements in a menu) wine identifiers, wine descriptors, and/or intensity values. As an example, the wine panelist interface module 1202 may provide panelists with a GUI generated by a mobile application to enter the results of wine tasting. As another example, the wine panelist interface module 1202 may allow data entry personnel to manually enter the results of a panel's wine tasting using a keyboard or other input device.)
a fifth step of filtering, using a trained machine learning algorithm, by reference to a set of predetermined filter rules, one or more of the received selections which fall outside a predetermined range, and omitting the one or more identified selections, wherein the machine learning algorithm is trained based on previous user selection patterns; and (in at least [0085] wine ranking system 108 and train a user wine database based on previously preferred wines and the user's past experiences. The user may train and/or update an associated database by providing wine identifiers (e.g., brand names, varietals, and/or vintages) as well as an indication of how much they enjoyed the wine (e.g., one to five stars). [0119] equation 4 may project the wine characters into a new mathematical space (i.e., the user “proxy space”) that exploits the statistical relationship between different wine characters. This is useful, because it: 1) allows the system to define wines with fewer variables (since, for example, “acidity” and “resin” wine characteristics may be perfectly correlated in many wines, we can represent both with a single principal component rather than the more complicated individual characteristics), and 2) it provides the system with a filter to make certain all future user wine requests and rankings are statistically consistent with each users' prior experiences. [0172] the wine description module 108 may pick a subset of Eigenvectors to recue ambiguity or uncorrelated noise. The new Eigen-characters may approximate variance of wine characteristics. The calculated variance may be utilized as the user's individual “wine proxy” as the set of Eigen-characters, mean character vector, and relative importance values (i.e., filter weights). [0220] a panelist's bias may be detected and accommodated (e.g., corrected and/or updated) by normalizing intensity scores provided by the panelist. [0233] The wine panelist data processing system 1102 is capable to adjust assessments and/or intensity values deemed biased. An assessment of a wine characteristic by a panelist's may be deemed inaccurate if it significantly deviates from how a panel or multiple panels assess the wine characteristic (e.g., relative to a global intensity value). [0246] The bias management module 1210 may identify bias in the intensity values of a specific panelist. In some embodiments, the bias management module 1210 gathers from the wine panel profile database 1214 all of a specific panelist's intensity values related to a specific wine descriptor or to similar wine descriptors across a plurality of wines [0287] FIGS. 38A-38C, the red lines show the results of non-repeatable intensity values excluded; the yellow lines show the results of non-repeatable and outlier intensity values excluded; the lime green lines show the results of non-repeatable and outlier intensity values excluded with clusters grouped together; the forest green lines show the results of non-repeatable intensity values excluded with clusters grouped together; the light blue lines show the results of outliers excluded; the ocean green lines show the results of outlier intensity values excluded with clusters grouped together; the lavender lines show results of the full dataset; and the pink lines show the results with clusters grouped together.)
a sixth step of using normalizing processor means of the host device to calculate, for each of the descriptors received from the user devices, a descriptor value in said perception space, and to normalize the value of each descriptor against the other descriptor values so as to generate a normalized perception profile of the predetermined stimulus in the descriptor space.  (in at least [0220] panelist's bias may be detected and accommodated (e.g., corrected and/or updated) by normalizing intensity scores provided by the panelist. [0234] the wine panelist data processing system 1102 may normalize data to accommodate a panelist's bias...the wine panelist data processing system 1102 may lower the biased panelist's intensity values for fruitiness (e.g., by one or two points) for wines when bias was detected or, alternately, for all wines, a subset of wines (e.g., red wines). Such normalization may be performed to compute averages, means, medians, deviations, and other statistically relevant attributes of assessments [0272] At step 1510, the bias management module 1210 adjusts each of the plurality of intensity values if the panelist's accuracy deviation meets a predetermined condition. That is, the bias management module 1210 may raise or lower the panelist's intensity values for the wine descriptor by the number of points the intensity values deviated from the global intensity value for the wine descriptor across all wines. To continue the foregoing example, the bias management module 1210 may lower the petrol-biased panelist's intensity values for petrol by two points across all wines. [0273] At step 1512, the wine panelist statistical processing module 1204 determines an updated global intensity value based on the adjusted intensity values. More specifically, the wine panelist statistical processing module 1204 may recalculate the global intensity using the adjusted intensity value. Such recalculation may involve calculating the mean, median, etc. value of intensity values for wine descriptors that were processed by the accuracy management module 1206. [0274] FIG. 16 depicts a table that illustrates the difference between intensity values of two wine panels)


As per Claim 2, Tompkins teaches: (Original) The method of claim 1, wherein the first step comprises 
generating substantially all possible pairwise combinations of the descriptors.  (in at least [0091] The wine description module 202 may generate and/or update a wine database. The wine database is a database or any data structure that comprises wine identifiers with corresponding wine characteristics. Each discrete characteristic for a wine, or descriptor, may be based, for example, on aroma or taste. A wine descriptor is a wine characteristic such as, but not limited to, acidity, alcohol, sugar, tannins, or the like which may be used to describe any number of wines. These discrete characteristics, or descriptors, for each wine may be elementized (i.e., identified), and quantified (i.e., intensities assigned) to create a discrete parameter. Each wine descriptor may have an associated intensity value. An intensity value may be any value such as a number or score that represents a degree of actual and/or perceived presence of the descriptor in a particular wine.[0095] Experts or any individuals may be trained to utilize a scoring system (e.g., determine intensity values) for a limited number of wine characteristics (e.g., descriptors) of the discrete set. By training the individuals to use the scoring system and the previously determined descriptors, different experts may utilize a similar language (e.g., based on the descriptors) and a more objective approach to describing wine. [0096] each experienced individual may assign numerical values (i.e., scores or intensity values) denoting how much a particular character is perceived to be represented in each wine. The intensities may be assigned utilizing a taster-subjective (i.e., expert opinion) intensity scale. The intensity value may be based on or converted to any scale. In one example, the intensity values may range from 0-6 for each character (i.e., for each descriptor). Those skilled in the art will appreciate that any range of intensity values may be utilized. The intensity values need not be restricted to integers. The intensity values may be positive, negative, or a combination of both. [0102] TABLE 1...semantic description and corresponding intensities for relative wine character scale....Wine identifiers (i.e., identifiers that identify a specific wine), associated descriptors and related intensity scores (e.g., by utilizing experts and/or natural language processing) may be stored in the wine database. [0112] the statistics across all wines and all descriptors are averaged to get the mean which is subtracted from all wine in the wine database. In one example, an average of all descriptors across all wines is taken (e.g., average vector) and subtracted. The summation is the residuals (what is left) for all descriptors of all wines. The covariance may be computed by taking the correlation between every descriptor and every other descriptor. In some embodiments, the process correlates and/or relates descriptors with each other (e.g., how sugar relates to color, how sugar relates to alcohol, and the like). [0120] may allow the user to specify new wine descriptors (e.g., wine type, varietal, producer, region))

As per Claim 3, Tompkins teaches: (Original) The method of claim 2, 
wherein the generating of all possible pairwise combinations is performed by a processing unit of the user device. (in at least [0112] the statistics across all wines and all descriptors are averaged to get the mean which is subtracted from all wine in the wine database. In one example, an average of all descriptors across all wines is taken (e.g., average vector) and subtracted. The summation is the residuals (what is left) for all descriptors of all wines. The covariance may be computed by taking the correlation between every descriptor and every other descriptor. In some embodiments, the process correlates and/or relates descriptors with each other (e.g., how sugar relates to color, how sugar relates to alcohol, and the like). [0120] may allow the user to specify new wine descriptors (e.g., wine type, varietal, producer, region) [0143] the user may input the update information into the digital device 102 which may, in turn, generate the user database and/or wine proxy. The wine proxy or any other information may be provided to the wine ranking system 108 to receive a recommendation or wine ranking. In some embodiments, some information is provided to the digital device 102 which subsequently may apply the wine proxy, select wines, and/or rank wines.)

As per Claim 4, Tompkins teaches: (Previously Presented) The method of claim 1, wherein the first step comprises 
generating the descriptor pairs at the host and communicating the generated descriptor pairs from the host over a network to the user devices. (in at least [0224] wine panelist data processing system 1102 may send data to and receive data from the wine database 214 [0235] the wine panelist data processing system 1102 may provide intensities and/or descriptors as database entries for storage in the wine database 214. As discussed herein, the wine database 214 may be used to match the intensities and/or descriptors with information users are seeking when they are looking for wines to experience. It will be appreciate that the wine database 214 may be stored on any digital device, such as the first digital device 102, the second digital device, 104)

As per Claim 6, Tompkins teaches: (Currently Amended) The method of claims 1, wherein the first step comprises an optimization step of adaptively providing the descriptor pairs in dependence on one or more of: 
historical information of prior selections of the user, (in at least [0233] the wine panelist data processing system 1102 may use statistical measures to deem an assessment of a wine characteristic as imprecise, e.g., if a panelist's first assessment of a wine characteristic of a wine significantly deviates from how the panelist previously assessed the same wine characteristic for the same or similar wine.  [0239] The wine panelist interface module 1202 may receive evaluations (e.g., sets of intensity values) with information related to panels and/or specific panelists. The information may include identities, backgrounds, experience levels, past tests, and other information related to specific panelists.)
historical information of prior filtering of selections of the user, or (in at least [0234] The wine panelist data processing system 1102 may deem an a panelist's assessment of a particular wine characteristic as biased if the panelist's evaluation of this characteristic across a significant percentage (e.g., more than 50%) of wines deviates in a statistically significant way)
a current distribution of descriptor data points in the descriptor space. (in a least [0166] The wine description module 202 may apply less weight to previous tasting information (e.g., apply less weight to previous intensity values associated with a previous wine tasting past a predetermined duration of time) and apply more weight to current tasting information (e.g., apply equal or increased weight to intensity values associated with a more current wine tasting)...the wine description module 202 may be configured to reduce weights of some intensity values associated with descriptors that tend to reduce over time and, similarly, may be configured to increase weights of some intensity values associated with descriptors that tend to increase over time).)


As per Claim 8, Tompkins teaches: (Previously Presented) The method of claims 1, in which the fifth step comprises 
weighting a descriptor with a higher descriptor value if the probability of that descriptor being selected is higher than that of other descriptors, and weighting a descriptor with a lower descriptor value if the probability of that descriptor being selected is lower than that of the other flavor descriptors. (in at least [0106] The intensity scores of descriptors associated with the selected wines may be utilized to generate (e.g., by averaging the preexisting intensity scores) user preference intensity values. In some embodiments, the user may provide additional information, such as wine preference and appreciation value which may be used to weigh and determine the user preference intensity values. [0159] the collective scoring of the descriptors by the trained experts and/or individuals based on observation allows for objective weighting of the descriptors. [0166] The wine description module 202 may apply less weight to previous tasting information (e.g., apply less weight to previous intensity values associated with a previous wine tasting past a predetermined duration of time) and apply more weight to current tasting information (e.g., apply equal or increased weight to intensity values associated with a more current wine tasting). In some embodiments, the wine description module 202 may be configured to reduce weights of some intensity values associated with descriptors that tend to reduce over time and, similarly, may be configured to increase weights of some intensity values associated with descriptors that tend to increase over time)  )

As per Claim 9, Tompkins teaches: (Currently Amended) The method of claim 1, 
wherein, if the set of received selections includes selections for fewer than all of the plurality of presented descriptor pairs, the method includes using a Bayesian engine of the host device to infer selection parameters for the missing ones of the descriptor pairs. (in at least [0018] The recommender application 26 may continue posing a sequence of the pairwise questions 38, with each subsequent pairwise question picked using the updated (or current) user parameters, and soliciting the user's responses 40, for as long as the user is willing to provide feedback. [0022] the recommender application 26 may find the most informative pair of items for which to obtain feedback. The user's preference 32 over the latest pairwise question 38 is obtained, and then the belief of the user's parameters 30 may be updated based on this preference 32. The update thus requires incorporating pairwise feedback into the latent factor model 28. The entire process is iterated for as many pairwise questions 38 as the user is willing to answer. [0023] The recommender application 26 may index over the users and items, by employing jεU for the users, and iεI, for the index over items. Thus, an individual rating may be referred to as Rij, and will denote by m, the number of items (m=|I|) and by n the number of users (n=|U|). The ratings matrix R may be sparse, and so the recommender application 26 may only observe ratings for a fraction of the user-item pairs. In a typical latent factor model the prediction for an unseen rating [0029] utilize sequential Bayesian experimental design for choosing feedback pairs. In particular, exemplary embodiments may employ an information gain-based criterion. This criterion approximates the expected change in entropy or information gain between the user parameter distribution before and after receiving feedback, for any pair of items. [0040] use Expectation Propagation (EP), an approximate Bayesian inference algorithm described in T. P. Minka, Expectation Propagation for Approximate Bayesian Inference [0059] FIG. 4 illustrates the mean nDCG values (along the y-axis) compared to L(ufull r) for the 500 randomly selected users. These are plotted as a function of the number of (oracle) feedback questions/ratings (the x-axis) used to compute the parameters. The different lines are for the four different schemes. Interpolation lines are also shown. )


As per Claim 10, Tompkins teaches: (Previously Presented) The method of claims 1, comprising 
using filtering means and/or the normalizing processor means of the host device to determine, for at least one of the users, weighting or correction parameters for at least one of the descriptors, and storing the weighting or correction parameters as rules of a machine learning engine.  (in at least [0118] equation 4 may completely describe the user's individual “wine proxy” as the set of Eigen-characters V (i.e., a linear mathematical filter), the mean character vector and the relative importance values λuser (i.e., the filter weights). [0172] wine description module 108 approximates variance of wine characteristics. For example, the wine description module 108 may pick a subset of Eigenvectors to recue ambiguity or uncorrelated noise. The new Eigen-characters may approximate variance of wine characteristics. The calculated variance may be utilized as the user's individual “wine proxy” as the set of Eigen-characters, mean character vector, and relative importance values (i.e., filter weights). [0204] Once the user proxy is computed, future user food requests may be filtered by the operator V in order to transform all foods from a new “dynamic” database into the user's proxy space. To this end, equation 4 may allow the user to specify new food descriptors they are currently interested in having the system rank. The update module 208 then uses this information to build a dynamic database which is distinct from the training discussed herein. In one example, the update module 208 updates the existing user database with foods to those of current interest. Then the update module 208 “projects” each food (e.g., the update module 208 projects each wine's characteristics as defined herein) contained in this dynamic database to the user proxy space by solving the small (P×P) principal component (PC) problem)


As per Claim 11, Tompkins teaches: (Previously Presented) The method of claims 1, comprising a step of 
recording, for each user, a change preference parameter for each of the first plurality of descriptors and (in at least [0220] A panelist's individual score(s) (e.g., a panelist's intensity value) associated with a descriptor may be excluded if the score(s) significantly deviate from global intensity scores, deviate from the panelist's scores related to similar descriptors, or suggest the panelist is unable to accurately score the wine descriptors.)
using the normalizing processor means to map the change preference parameters on to the descriptor space in such a manner as to indicate a cumulative change preference for each descriptor. (in at least [0220] a panelist's bias may be detected and accommodated (e.g., corrected and/or updated) by normalizing intensity scores provided by the panelist. The updated global intensity scores may be used to populate the user wine database (e.g., the wine database 214 in FIG. 2))



As per Claim 12, Tompkins teaches: (Previously Presented) The method of claims 1, comprising 
receiving from said each user a selection of one or more additional descriptors which are not in the first plurality of descriptors, and adding the additional descriptors to the descriptor space and to the first plurality of descriptors.  (in at least [0175] the GUI module 402 may provide a list of descriptions of wines including possible wine regions of preferred wines, color of wines, common vintages, or the like. In some embodiments, a limited set of categorical classifications may be provided to the user to train the user wine database. The wine ranking system 108 may comprise translators to associate the user's selected categorical classifications with any number of descriptors and/or related intensity values. In some embodiments, the intensity values may be neutral until or unless the user indicates a degree of preferences (e.g., number of stars or other indication of preference). In some embodiments, the GUI module 402 provides fields that the user may provide text input identifying descriptors and/or categorical classifications.)


As per Claim 13, Tompkins teaches: (Previously Presented)  A method of generating a normalized perception descriptor profile of a predetermined stimulus, the method comprising: 
performing a method according to claim 1 with a first stimulus and a first plurality of users so as to generate a first descriptor profile in the descriptor space; (in at least [0239] The wine panelist interface module 1202 may receive evaluations (e.g., sets of intensity values) with information related to panels and/or specific panelists. The information may include identities, backgrounds, experience levels, past tests, and other information related to specific panelists. The wine panelist interface module 1202 may store information related to tests, panelists, and/or panels in the wine panel profile database 1214.)
performing a method with the first stimulus and a second plurality of users, different from the first plurality of users, so as to generate a second descriptor profile in the descriptor space; (in at least [0242]  global intensity value that represents how a larger group of panelists have measured the specific descriptor of the specific wine. The global intensity value may comprise an average value of intensity values from other panelists.)
using the normalizing processor means to generate, for each of the plurality of descriptors, a normalization mapping parameter for mapping descriptor values from the first descriptor profile to the second descriptor profile or from the second descriptor profile to the first descriptor profile. (in at least [0220] panelist's bias may be detected and accommodated (e.g., corrected and/or updated) by normalizing intensity scores provided by the panelist. The updated global intensity scores may be used to populate the user wine database (e.g., the wine database 214 in FIG. 2) [0234] wine panelist data processing system 1102 may normalize data to accommodate a panelist's bias. In the previous example, the wine panelist data processing system 1102 may lower the biased panelist's intensity values for fruitiness (e.g., by one or two points) for wines when bias was detected or, alternately, for all wines, a subset of wines (e.g., red wines). Such normalization may be performed to compute averages, means, medians, deviations, and other statistically relevant attributes of assessments.)


As per Claim 14, Tompkins teaches: (Previously Presented) The method claims 1, wherein: 
the predetermined stimulus comprises the taste or smell of a foodstuff, (in at least [0230] a panel may have experience in recognizing flavors, they need not know which variety or the exact flavors in a variety of wine being tested when the variety is being tasted.)
the users are tasters of said foodstuff, (in at least [0231] Panelists may be required to repeat sampling of one or more wines)
the descriptors comprise flavor or aroma descriptors of the foodstuff, (in at least [0091] A wine descriptor is a wine characteristic such as, but not limited to, acidity, alcohol, sugar, tannins, or the like which may be used to describe any number of wines. These discrete characteristics, or descriptors, for each wine may be elementized (i.e., identified), and quantified (i.e., intensities assigned) to create a discrete parameter..)
the descriptor values comprise intensity values of the flavor or aroma, and (in at least [0091] Each wine descriptor may have an associated intensity value. An intensity value may be any value such as a number or score that represents a degree of actual and/or perceived presence of the descriptor in a particular wine)
the descriptor space is a flavor or aroma descriptor space. (in at least [0126] the related descriptors may be converted to a mathematical space to look for similarity with the statistical proxy.)


As per Claim 15, Tompkins teaches: (Previously Presented) The method of claims 1, wherein: 
the predetermined stimulus comprises a color of a radiant or reflective object, (in at least [0175] provide a list of descriptions of wines including possible wine regions of preferred wines, color of wines, common vintages)
the users are viewers of said object, (in at least [0134] the user may request a selection and/or ranking of wines that are red in color and is described as having a light body)
the descriptors comprise color descriptors of the object, (in at least [0175] provide a list of descriptions of wines including possible wine regions of preferred wines, color of wines, common vintages, [0134] the user may request a selection and/or ranking of wines that are red in color and is described as having a light body)
the descriptor values comprise color values of the flavor or aroma, and (in at least [0277] FIG. 28 depicts a table that illustrates repeatability analysis of a dataset of wines [0175] provide a list of descriptions of wines including possible wine regions of preferred wines, color of wines, common vintages, [0134] the user may request a selection and/or ranking of wines that are red in color and is described as having a light body)
the descriptor space is a color space. (in at least [0277] FIG. 28 depicts a table that illustrates repeatability analysis of a dataset of wines, i.e. red and white, [0175] provide a list of descriptions of wines including possible wine regions of preferred wines, color of wines, common vintages, [0134] the user may request a selection and/or ranking of wines that are red in color and is described as having a light body)


As per Claim 16, Tompkins teaches: (Currently Amended) System for determining quantified intensity values of a plurality of predetermined flavor descriptors of a substance under analysis, the system comprising a host and a plurality of user devices, whereby the host comprises: ([0010])
first database means containing a plurality of predetermined flavor descriptors of the substance;   (in at least [0224] the wine panelist data processing system 1102 provides to the wine database 214 measures (e.g., intensity scores) of wine descriptors (e.g., acidity, alcohol, aroma intensity, baking spices, berries, Brett, candied fruit, citrus, dried fruits jam, earthy, flavor intensity, floral, green notes, hay straw, lees butter, length of finish, mineral, native grapy, palate weight, pepper, perceived sugar, petrol, sweet aromas, texture, tree fruits, tropical fruits melon, woody) for various wines.)
transmission means configured to communicate the flavor descriptors to each of the user devices; (in at least [0221] FIG. 11 depicts an environment 1100 that facilitates identifying properties of wines and matching wines with the preferences of users. The environment 1100 includes a first digital device 102, a second digital device 104, a communication network 106, a wine ranking system 108, and a wine panelist data processing system 1102. The first digital device 102, the second digital device 104, and the wine ranking system 108 are coupled to the communications network 106. In various embodiments, each of the first digital device 102, the second digital device 104, the communications network 106, and the wine ranking system 108 corresponds to its respective counterpart in FIG. 1.)
receiving means configured to receive flavor descriptor selections of the substance from each of the user devices; (in at least [0224] The wine panelist data processing system 1102 may send data to and receive data from the wine database 214, shown in FIG. 2 and discussed further herein. In some embodiments, the wine panelist data processing system 1102 provides to the wine database 214 measures (e.g., intensity scores) of wine descriptors (e.g., acidity, alcohol, aroma intensity, baking spices, berries, Brett, candied fruit, citrus, dried fruits jam, earthy, flavor intensity, floral, green notes, hay straw, lees butter, length of finish, mineral, native grapy, palate weight, pepper, perceived sugar, petrol, sweet aromas, texture, tree fruits, tropical fruits melon, woody) for various wines.)
filtering means configured to detect inconsistent or illogical or incomplete selection responses among the flavor descriptor selections received from the one or more user devices, wherein the filtering means is a machine learning algorithm trained on previous user selection patterns, (in at least [0085] wine ranking system 108 and train a user wine database based on previously preferred wines and the user's past experiences. The user may train and/or update an associated database by providing wine identifiers (e.g., brand names, varietals, and/or vintages) as well as an indication of how much they enjoyed the wine (e.g., one to five stars). [0119] equation 4 may project the wine characters into a new mathematical space (i.e., the user “proxy space”) that exploits the statistical relationship between different wine characters. This is useful, because it: 1) allows the system to define wines with fewer variables (since, for example, “acidity” and “resin” wine characteristics may be perfectly correlated in many wines, we can represent both with a single principal component rather than the more complicated individual characteristics), and 2) it provides the system with a filter to make certain all future user wine requests and rankings are statistically consistent with each users' prior experiences. [0172] the wine description module 108 may pick a subset of Eigenvectors to recue ambiguity or uncorrelated noise. The new Eigen-characters may approximate variance of wine characteristics. The calculated variance may be utilized as the user's individual “wine proxy” as the set of Eigen-characters, mean character vector, and relative importance values (i.e., filter weights). [0220] a panelist's bias may be detected and accommodated (e.g., corrected and/or updated) by normalizing intensity scores provided by the panelist. [0233] The wine panelist data processing system 1102 is capable to adjust assessments and/or intensity values deemed biased. An assessment of a wine characteristic by a panelist's may be deemed inaccurate if it significantly deviates from how a panel or multiple panels assess the wine characteristic (e.g., relative to a global intensity value).  [0246] The bias management module 1210 may identify bias in the intensity values of a specific panelist. In some embodiments, the bias management module 1210 gathers from the wine panel profile database 1214 all of a specific panelist's intensity values related to a specific wine descriptor or to similar wine descriptors across a plurality of wines. The bias management module 1210 may compare the specific panelist's intensity values with global intensity values for the same or similar wine descriptors across the plurality of wines. In an embodiment, the bias management module 1210 determines whether a substantial number of intensity values deviate from global intensity values and form a common deviation pattern. For example, the bias management module 1210 may determine whether a majority of a specific panelist's intensity values are consistently one point higher than the global intensity value for the same or similar wine descriptors across the wines. [0247] The bias management module 1210 may take corrective actions if biased panelists are identified. In an embodiment, the bias management module 1210 corrects the intensity values of a biased individual based on the common deviation pattern. To continue the foregoing example of the specific panelist whose intensity values were consistently one point higher than the global intensity value, the bias management module 1210 may reduce the specific panelist's intensity values by one for those relevant descriptors (e.g., for those descriptors related to intensity values that deviated from global intensity values in a common deviation pattern). [0287] FIGS. 38A-38C, the red lines show the results of non-repeatable intensity values excluded; the yellow lines show the results of non-repeatable and outlier intensity values excluded; the lime green lines show the results of non-repeatable and outlier intensity values excluded with clusters grouped together; the forest green lines show the results of non-repeatable intensity values excluded with clusters grouped together; the light blue lines show the results of outliers excluded; the ocean green lines show the results of outlier intensity values excluded with clusters grouped together; the lavender lines show results of the full dataset; and the pink lines show the results with clusters grouped together.)
normalizing processor means configured to, for each of the first plurality of predetermined flavor descriptors, calculate, from the selection response for the said each flavor descriptor, a flavor descriptor intensity value in a flavor descriptor intensity space, and to normalize the flavor descriptor intensity value against the flavor descriptor intensity values of substantially all of the others of the first plurality of flavor descriptors in the flavor descriptor intensity space. (in at least [0220] panelist's bias may be detected and accommodated (e.g., corrected and/or updated) by normalizing intensity scores provided by the panelist. [0234] the wine panelist data processing system 1102 may normalize data to accommodate a panelist's bias...the wine panelist data processing system 1102 may lower the biased panelist's intensity values for fruitiness (e.g., by one or two points) for wines when bias was detected or, alternately, for all wines, a subset of wines (e.g., red wines). Such normalization may be performed to compute averages, means, medians, deviations, and other statistically relevant attributes of assessments [0272] At step 1510, the bias management module 1210 adjusts each of the plurality of intensity values if the panelist's accuracy deviation meets a predetermined condition. That is, the bias management module 1210 may raise or lower the panelist's intensity values for the wine descriptor by the number of points the intensity values deviated from the global intensity value for the wine descriptor across all wines. To continue the foregoing example, the bias management module 1210 may lower the petrol-biased panelist's intensity values for petrol by two points across all wines. [0273] At step 1512, the wine panelist statistical processing module 1204 determines an updated global intensity value based on the adjusted intensity values. More specifically, the wine panelist statistical processing module 1204 may recalculate the global intensity using the adjusted intensity value. Such recalculation may involve calculating the mean, median, etc. value of intensity values for wine descriptors that were processed by the accuracy management module 1206. [0274] FIG. 16 depicts a table that illustrates the difference between intensity values of two wine panels)


As per Claim 17, Tompkins teaches: (Currently Amended) System according to claim 16, 
wherein the filtering means comprises machine learning algorithm is configured to determine rules for weighting or correcting or omitting selection responses of the selection responses received from the user devices.  (in at least [0106] The intensity scores of descriptors associated with the selected wines may be utilized to generate (e.g., by averaging the preexisting intensity scores) user preference intensity values. In some embodiments, the user may provide additional information, such as wine preference and appreciation value which may be used to weigh and determine the user preference intensity values. [0159] the collective scoring of the descriptors by the trained experts and/or individuals based on observation allows for objective weighting of the descriptors. [0166] The wine description module 202 may apply less weight to previous tasting information (e.g., apply less weight to previous intensity values associated with a previous wine tasting past a predetermined duration of time) and apply more weight to current tasting information (e.g., apply equal or increased weight to intensity values associated with a more current wine tasting). In some embodiments, the wine description module 202 may be configured to reduce weights of some intensity values associated with descriptors that tend to reduce over time and, similarly, may be configured to increase weights of some intensity values associated with descriptors that tend to increase over time)  )

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20170010247A1 to Tompkins, (hereinafter referred to as “Tompkins”) in view of US Patent Publication to US20120143802A1 to Balakrishnan et al. (hereinafter referred to as “Balakrishnan”). 


As per Claim 5, Tompkins teaches: (Currently Amended) The method of claim 1, wherein the first step comprises 
using a randomizing means of the host device or the user device to provide the ... in a random or pseudo random sequence. (in at least [0230]  the wine panelist data processing system 1102 receives intensity values from panels of “blind” panelists. [0231] Panelists may be required to repeat sampling of one or more wines. For example, each panelist may be required to sample Robert Foley Claret 2010 twice, three times, etc. Repeat sampling may indicate the consistency or inconsistency of one or more panelists. Adjusting global intensity values based on consistency may assist in ensuring that the information about wine characteristics from the panel is sufficiently precise and/or unbiased. In various examples, panels may be constituted according to Tables 2, 3, and 4 [0232] Table 2...random sequence used for blind scoring)

Although implied, Tompkins does not expressly disclose the following limitations, which however, are taught by Balakrishnan,
... provide the descriptor pairs in a random or pseudo random sequence (in at least [0058] adaptively and sequentially choosing pairwise preference questions by evaluating a pairwise feedback scheme that does not use the criterion, but rather just asks preference questions from among random pairs of items (Random-Pairwise). Note that the update and modeling procedure remains the same as before; the only change is that pairs of items are picked at random)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tompkins by, .... A pairwise question is posed to a user. A response is received that selects a preference for a pair of items in the pairwise question. A latent factor model is adapted to incorporate the response, and an item is recommended to the user based on the response...are unobserved user-specific and item-specific latent (or hidden) parameters 30 whose combination determines a preference 32 that the user will have for an item...these user and item-specific parameters 30 may be estimated using an observed sparse ratings matrix. The latent factor models 28 may then be deployed to recommend an item 34 to the user...Predictiveness and efficiency were also evaluated. Comparisons were made to determine how the user parameters 30 obtained using the explicit ratings feedback and using the proposed pairwise feedback performed predictively, and in terms of efficiency...., as taught by Balakrishnan, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Tompkins with the motivation of, ...A user's tastes or preferences often change over time. The user may wish to provide information to the recommender application 26 to reflect these changes in the user's tastes or preferences....the user may desire to improve their current recommendations by providing feedback to the recommender application 26.... At each stage, the user's response 40 may be incorporated with their existing model to “hone in” on their specific preferences...a dramatic improvement in efficiency is seen using pairwise feedback... the goal is to efficiently and accurately provide recommendations to the user...helps reveal the efficiency of pairwise judgments verses ratings....efficiently provides user parameter information...provide more efficiency in estimating user parameters..., as recited in Balakrishnan.


As per Claim 18, Tompkins teaches: (Original) System according to claim 16, 
wherein the filtering means comprises an adaptive control output signal for communicating to the selection means a control instruction for modifying a sequence ... descriptor pairs selected by the selector means in dependence on an anomaly or inconsistency condition detected in the selection responses by the filtering means.  (in at least [0219] panel of people who have experience with wines may be provided with a variety of wines in a relevant order. The order may be related to a specific flight and/or pairings. [0220] a panelist's bias may be detected and accommodated (e.g., corrected and/or updated) by normalizing intensity scores provided by the panelist. [0231] Panelists may be required to repeat sampling of one or more wines. For example, each panelist may be required to sample Robert Foley Claret 2010 twice, three times, etc. Repeat sampling may indicate the consistency or inconsistency of one or more panelists. Adjusting global intensity values based on consistency may assist in ensuring that the information about wine characteristics from the panel is sufficiently precise and/or unbiased. In various examples, panels may be constituted according to Tables 2, 3, and 4 [0233] The wine panelist data processing system 1102 is capable to adjust assessments and/or intensity values deemed biased. An assessment of a wine characteristic by a panelist's may be deemed inaccurate if it significantly deviates from how a panel or multiple panels assess the wine characteristic (e.g., relative to a global intensity value). [0246] The bias management module 1210 may identify bias in the intensity values of a specific panelist. In some embodiments, the bias management module 1210 gathers from the wine panel profile database 1214 all of a specific panelist's intensity values related to a specific wine descriptor or to similar wine descriptors across a plurality of wines) 

Although implied, Tompkins does not expressly disclose the following limitations, which however, are taught by Balakrishnan,
...modifying a sequence of descriptor pairs selected by the selector means in dependence...(in at least [0016] are unobserved user-specific and item-specific latent (or hidden) parameters 30 whose combination determines a preference 32 that the user will have for an item. [0033] By asking several sequential pairwise questions 38 based on a few (or all) principal directions, exemplary embodiments may offset myopia somewhat, as these directions take into account global variation in the uncertainty of the users parameters 30. Concretely, the heuristic takes as input some number, dsvd, of principal directions along which the model will pick the pairs of items to seek feedback for. [0019]  At each stage, the user's response 40 may be incorporated with their existing model to “hone in” on their specific preferences. The recommender application 26 may be adaptive, in that the user's responses 40 to previous pairwise questions 38 may affect subsequent pairwise questions 38. [0034] In order to allow greater user expressivity as more is learned about a user as the sequence of pairwise questions 38 unfolds, exemplary embodiments may also progressively reduce the effect of this popularity filter with each pairwise question asked. [0038]  The pairwise response is combined with the prior distribution using Bayes rule, employing the likelihood given in Equation #5. This results in the posterior distribution for the user vector, which can be treated as the subsequent prior distribution for the next step of feedback in this sequential process. [0042] adaptive nature of chosen questions: a personalized on-demand recommendation scenario. This scenario relies on an ability to rapidly produce different lists of recommendations for the same user based on his particular preferences 32 at different points in time.)

The reasons and rationale to combine Tompkins and Balakrishnan is the same as recited above.











Conclusion
Relevant prior art not relied upon:
Hadad, US20140255882A1, An algorithm and method to provide personal recommendations for nutrition based on preferences, habits, medical and activity profiles for users, and constraints. The algorithm can also be fed and takes into account real-time feedback from the user. The method allows creating a personal nutritional schedule based on a set of constraints, which are solved using an optimization algorithm to find the diet best fitting each user. The method also includes analyzing a single user by applying various statistical techniques, enabling the algorithm to infer the user's preferences and updating of the constraints, analyzing and clustering of the general user population based on statistical principles, giving the algorithm insightful information and allowing improved performance by means of “machine-learning,” and creating a list of recommended food items/recipes to help users live a balanced, healthier lifestyle.

Canal, US20220129709A1, Systems and methods for preference and similarity learning arc disclosed. The systems and methods improve efficiency for both searching datasets and embedding objects within the datasets. The systems and methods for preference embedding include identifying paired comparisons closest to a user's true preference point. The processes include removing obvious paired comparisons and/or ambiguous paired comparisons from subsequent queries The systems and methods for similarity learning include providing larger rank orderings of tuples to increase the context of the information in a dataset In each embodiment, the systems and methods can embed user responses in a Euclidean space such that distances between objects are indicative of user preference or similarity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623